DETAILED ACTION
Response to Amendment
This is in response to Applicants Request for Continued Examination (RCE) filed 01/26/2021 which has been entered. Claims 6 and 20 have been amended. No Claims have been cancelled. Claims 22-24 have been added. Claims 1-24 are still pending in this application, with Claims 1, 8 and 15 being independent.

Response to Arguments
Applicant’s arguments with respect to Claim(s) 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5, 8-10, 12, 15-17, 19 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Garner et al (2011/0051908 A1) in view of Lev-Tov et al (2015/0032746 A1).
As per Claim 1, Garner teaches a method for behavioral pairing in a task assignment system comprising: determining, by at least one computer processor communicatively coupled to and configured to operate in the task assignment system, information about a task waiting for assignment in the task assignment system (Page 2, Paragraphs [0018] – [0022]); and selecting, by the at least one computer processor, a hold activity from a plurality of hold activities for the task based on the information about the task (Page 3, Paragraph [0023]).

Garner does not teach determining, by the at least one computer processor, a highest-performing hold activity from a plurality of hold activities for the task based on information about the task and a plurality of historical task-hold activity pairings. However, Lev-Tov teaches determining, by the at least one computer processor, a highest-performing hold activity from a plurality of hold activities for the task based on information about the task and a plurality of historical task-hold activity pairings (Figure 9; Page 9, Paragraph [0120] – Page 10, Paragraph [0121] and [0123]; Figure 6; Page 8, Paragraphs [0097] and [0098]).
(Note: In paragraph [0120], Lev-Tov describes a root cause mining procedure that determines a sequence of actions culminating in a result [i.e. given variables A, B and C; the root cause C is the result of A+B occurring in a communication prior to C]. Figure 9 is an illustration of the root cause mining procedure where the confidence [i.e. 85.5/100] of the relationship between a series of actions [i.e. Left Hand Side: A+B – No Payment + On Hold] and an outcome [i.e. Right Hand Side: C – Dissatisfaction])
(Note: Figure 6 is an illustration of reasons a caller may contact a call center [e.g. information about a task: billing issues, cancel service, suspend service, make payment, etc.]. As indicated above, Garner describes a plurality of music files that may be played to customers on hold. This supports an interpretation where A: make payment + B: hold music = C: call 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Garner with the method as taught by Lev-Tov to identify a combination of circumstance that led to a specific result which enables call center administrators to reinforce positive behavior and provide remediation in the case of negative behaviors in an attempt to boost call center performance.
The combination of Garner and Lev-Tov teaches selecting, by the at least one computer processor, the highest-performing hold activity from the plurality of hold activities for the task, wherein the selected hold activity is expected to improve performance of the task assignment system for the task. (Note: It would be obvious to select the highest-performing hold activity that improves performance as call centers do not seek to alienate customers and lose revenue)  
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Garner with the method as taught by Lev-Tov to identify a combination of circumstance that led to a specific result which enables call center administrators to reinforce positive behavior and provide remediation in the case of negative behaviors in an attempt to boost call center performance.
As per Claims 2, 9 and 16, Garner teaches wherein the task assignment system is a contact center system as described in Claim 1 above.
As per Claims 3, 10 and 17, the combination of Garner and Lev-Tov teaches wherein the plurality of hold activities is a plurality of music recordings as described in Claim 1 above. It would have been obvious to one of ordinary skill before the effective filing date of the claimed 
As per Claims 5, 12 and 19, Garner teaches wherein the information about the task includes at least one of an account type, an account tenure, an age or age range, and a location associated with the task as described in Claim 1 above.
As per Claim 8, the combination of Garner and Lev-Tov teaches a method and system for behavioral pairing in a task assignment system as described in Claim 1 above. Garner also teaches at least one computer processor (Page 2, Paragraph [0022]). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and system taught by Garner with the method and system as taught by Lev-Tov to identify a combination of circumstance that led to a specific result which enables call center administrators to reinforce positive behavior and provide remediation in the case of negative behaviors in an attempt to boost call center performance.
As per Claim 15, the combination of Garner and Lev-Tov teaches a method and system for behavioral pairing in a task assignment system as described in Claims 1 and 8 above. Garner also teaches a non-transitory processor readable medium; and instructions stored on the medium (Page 3, Paragraphs [0027] – [0029]). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method, system and article of manufacture taught by Garner with the method as taught by Lev-Tov to identify a combination of circumstance that led to a specific result which enables call center administrators to reinforce 
As per Claims 22-24, the combination of Garner and Lev-Tov teaches wherein determining the highest-performing hold activity comprises: determining a plurality of task-agent pairing outcomes for historical task-hold activity pairings; associating each task-agent pairing outcome of the plurality of outcomes with at least one hold activity in the plurality of hold activities; determining at least one task-agent pairing outcome based on the information about the task; and selecting a hold activity associated with the at least one task-agent pairing outcome as the highest-performing hold activity as described in Claims 1 and 8 above.
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method, system and article of manufacture taught by Garner with the method as taught by Lev-Tov to identify a combination of circumstance that led to a specific result which enables call center administrators to reinforce positive behavior and provide remediation in the case of negative behaviors in an attempt to boost call center performance.

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Garner et al (2011/0051908 A1) in view of Lev-Tov et al (2015/0032746 A1) as applied to Claims 3, 10 and 17 above, and further in view of Yoo et al (2008/0107245 A1).
As per Claim 4, the combination of Garner and Lev-Tov teaches the method, system and article of manufacture of Claims 3, 10 and 17; but does not teach wherein each music recording of the plurality of music recordings is associated with at least one of a genre, an artist, a release date, and a beats-per-minute measurement. However, Yoo teaches wherein each music recording of the plurality of music recordings is associated with at least one of a genre, an artist, a release date, and a beats-per-minute measurement (Page 2, Paragraph [0019]).
.

Claims 6, 7, 13, 14, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Garner et al (2011/0051908 A1) in view of Lev-Tov et al (2015/0032746 A1) as applied to Claims 1, 8 and 15 above, and further in view of Konig et al (2017/0316438 A1).
As per Claims 6, 13 and 20, the combination of Garner and Lev-Tov teaches the method, system and article of manufacture of Claims 1, 8 and 15; but does not teach wherein determining the highest-performing hold activity is further based on a behavioral pairing model of preferred task-hold activity pairings. However, Konig teaches wherein determining the highest-performing hold activity is further based on a behavioral pairing model of preferred task-hold activity pairings (Page 5, Paragraph [0058]; Page 7, Paragraphs [0076] – [0078]; Page 11, Paragraph [0117]).
(Note: In paragraph [0058], Konig describes the use of customer experience [CX] predictors and models. In paragraphs [0076] – [0078], Konig describes predicting customer behavior determined using a neural network to anticipate customer behavior [i.e. abandonment of call while in queue]. The combination of Garner and Ronketti teaches the mapping of music to a specific caller. Using the predictive model that incorporates historical interactions reads on the claimed language)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method, system and article of manufacture taught by Garner and 
As per Claims 7, 14 and 21, the combination of Garner, Lev-Tov and Konig teaches wherein the behavioral pairing model is determined using historical task-hold activity pairings outcome data as described in Claims 6, 13 and 20 above. It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method, system and article of manufacture taught by Garner and Lev-tov with the method as taught by Konig to reduce the probability that a customer abandons a call while waiting in queue by customizing a wait-state treatment designed to engage the caller until an agent becomes available to assist the caller.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Anupam (2007/0004384 A1), RONKETTI et al (2016/0050312 A1), Commarford et al (2012/0300917 A1), Agapi et al (2005/0129187 A1), SKIBA et al (2018/0103149 A1), CONWAY et al (2017/0264744 A1), Matula et al (2017/0185945 A1), Walker et al (6,014,439). Each of these describes systems and methods of routing communications within a call center environment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHARYE POPE whose telephone number is (571)270-5587.  The examiner can normally be reached on Monday - Friday 8AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHARYE POPE/Examiner, Art Unit 2652